PER CURIAM.
Raising numerous issues, appellant seeks review of the trial court’s summary denial of his motion for post-conviction relief. We reverse and remand this cause to the trial court with instructions to either hold an evidentiary hearing to determine, or attach portions of the record below which conclusively show, that: (1) appellant is not entitled to relief on each claim of ineffective assistance of counsel; (2) the court did not instruct the jury using the short form excusable homicide jury instruction; and (3) appellant was not charged, convicted or sentenced for second degree murder with a firearm. We affirm the trial court’s order *257as to all other issues raised in appellant’s motion.
AFFIRMED, in part, REVERSED, in part, and REMANDED.
ERVIN, ZEHMER and MINER, JJ., concur.